Robinson, for defendant, moved a continuance of the cause, on the ground that it was an action on a book account, embracing several years' dealings, and that it was necessary for defendant to have a bill of particulars to prepare for his defence; that he had applied to plaintiffs for such bill of particulars, on the first day of this term (a week now past,) and it had not yet been delivered. This was the first trial term. The motion was resisted, on the ground that the application for the bill of particulars was too late, and the account was so long that the plaintiffs had not had time to furnish it. They now tendered a copy of the account.
The Court said, that it was not a legal ground of continuance. The party should have applied for the bill earlier.
                                                         Motion refused.
The parties then agreed to refer the cause, if the court would express an opinion as to the propriety of allowing interest on the account. The court said, it was usual to allow interest on a merchant's account after six months. The best plan is to make rests in the account.